OFFICE   OF THE ATTORNEY            GENERAL        OF TEXAS
                                 AUSTIN




Eonorablr 8. A. Xodg.8
County   Auditor
n111iamon county
ooorg4tarn, Texas
Doar air I                   Opinion No. 0414S,
                             Rot 1~ eaoh oounty
                             quimd to tot* on a
                             tha oourt raq
                             he han the r
                             or remain ail

          In your latter0
following qus~tlonr to t
on the mimes
             “1. Doer the Co                        YO a right to
                                                    e ths Consls-



                                           t to r o te
                                                     o na llluoh
                                           oto oa each, or w   he
                                            when them is not a

                                                o8ionrr required to
                                                Son the Court requir-
                                               the right to rorwo   to

                     aah Oouaty Oamiaaionor La require4to
                    or8 aomlng bsrore the Court vimt la t&
                    tPiiing.~r       wuring,        t0   t0tw

             Ia our o~lnion Ho, d-~l48 the above mrnt&oapd quar-
tlonr wera    aafmmrd aa followr:
          Vith  refsrenoe to your rirrt quartion, your
     lttontioa is rorpeotfully direoted to ou opinion
                                                             71l2

honorable B. &   Ho4~s,    page B


     Ro. 0-1'918,*iah     holds thatt
              "'The oounty judge enjoys equal
         voting ri~hte with ell or the other
         meabera of the 00m110eionQra~ oaurt
         whiah will lanoludothe right to %Qks
         or 8b00ad any aotion ana the risht to
         rote whethor there be a tie among the
         vote8 ot other members or the oourt
         or ace.'
          ma *l0 raolori~~~a ao~ of the above ~~ntlon-
    ed oplnlon ior your lnfomation an3 oonrenlenoe.
    You ~111 note),as above stated, that the oounty
    judqe hQL the right to rate oh all matters brought
    before tha ooemla%lonera* court requiring e vote
    of that body, nhloh iholudea the right to araM or
    aeoond any aotlon snb the right to vote whether
    there be a tie pmong the votes of the other %e%-
    ber8 of the oourt or not. The right of the onunty
    juQ,g to vote on all %&tars brought before th6
    oomcl8sioners* court ie not rsatriotsd to lnstanoea
    to where there is a tie tote.
         "In reply to your aeoon~ qurdtlon, it %~FpsQra
    from all the Quthoritiea that va have exanlned, oon-
    stltutiorml, statutory, or judkal    interpretations,
    the oounty judge la not required or ecmpellea to
    vote upon Qay natter brought before the cnamieeion-
    era* oourt, but has the rlGht to vote or refreln
    from rotlnp:a8 ha my determine.
           "In answr to Qour third quertloa as above
    a:.atea,  an9 three members,oi the ocmmlsslonsra~
    oowt, including the+o@tyl;jg6&e, constitute a
    quoruaaror the tranaaotUn~ oi Qay busineso exeept
    that of levying a sounty tax. Therstore, what    has
    been said with roferenes to requiring or ocmpellln~,
    a county jutleeto vote on Qh9 netter before the
    aonnlsslonere~ oourt is equally applioable to any
    ooamlsaioner, and eaoh aonmiaaloaer   may vote or rq-
    fuse to rote on any quastion.Qs ha shall determine.

         *In reply to pour raurth question, 9ou are ad-
    vised that a co%snls%fon%ris aot required or uampellod
    to vote on sny Qat'er ooaln& before the oourf, and
    that a refusal to note on any suah matter does not
    con%titute a peual orrenae of any naturOl.n
.   ..
                                                                       713


Honorable H. A           Hodges, paga 3


          We am a? the opinion that the above quotrd answers
to ymr questions are oorreot  with one exception,   whioh is
that all mtmbere cf the eomml6%loner%~ court lnoludlng   the
county ju¶g@ who is a Bember o? aaid oourt are required   to
rota Vhan aeleoting a b%nk or banker as a depository of the
funds 0r l o o ua ty.

                Artiole 428 a? the Penal Code reads as follows;
              *Any tsembbr o? the oommisaloaara oourb who
         shall fail or ret1180 to vote at any February
         tara theroo? n6xt iollowlng each gepsral eleo-
         tloa ?or a oamplianos with the raquiramentaOS
         the law providing fo rthe leleotioa o? a beak or
         banker a8 the depository o? the funds o? mob
         oouaty shall be fine4 not leas than on. hundred
         nor more than rive hundred dollars or be lmprl-
         soned la jail not lese than one nor aore then
         air aoaths, or both. Suoh tatlure or te?a%al
         Is ground for removal from o??lce.*
            In view of tha ioregolag statute,. you are reapot-
iully advised that it is the opinion a? this department .that
all aombera o? the eomlasioaera~ oguzt, uhioh laaludea the
aouaty judge, are required    to ~040   bn the aelaotlon of a
bank or baakrt                        ? he funds a? their ro-
                  as the diposltory ti,-
apeotlve oounty, and a iallure to do so la a violation o? Arti-
ola 426 a? the Penal Gods. pny aember of the oommlaaioners~
oourt f+iling to vote upon the matter of aelaoting a bank or
banker as the depository o? the funds o? the oow      Is subjsot
to proaeoutlon under Artiale 428 of the Penal Code. Other-
wise, in ooaformlty with the abavr msatloned opinion, you are
advised that the oounty judge or a aosanfssioner   is not required
or ooopelled to vote on any matter aoming beiore the oourt,
aad that a reiuaal to vote on an9 such matter, 4xoapt as ateve
stated,       does not con&tute    a penal   o??ema   o? any nature.

                Trusting   that the foregoing ?ully answers your fn-
quiry,    w     remala




    -3k4b-J
ATTORNEY GENERAL OP TEXAS